                UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION
UNITED STATES OF AMERICA,          )
                                   )
                                   )
v.                                 )         CR418-260
                                   )
RODNEY ROSE,                       )
                                   )

                                   ORDER

     Rodney Rose pled guilty to conspiracy to possess with intent to

distribute, and to distribute, a quantity of methamphetamine. Doc. 1174

(Judgment). He has filed a motion in this closed criminal case seeking

copies of court records to prepare a “habeas” motion, presumably under

28 U.S.C. § 2255. See doc. 1322. He has not, however, filed a habeas

motion. He asks the Court to provide copies of “[t]he Official Docket-

sheet, the Original Indictment, Petitioner’s ‘Sentencing Transcripts[,]’

and the Judgment and Commitment, and any other documents that are

allowed by the Court.” Id. at 2.

     There is no entitlement to a free transcript in collateral proceedings

under 28 U.S.C. § 2255. United States v. MacCollom, 426 U.S. 317, 326-

28 (1976). Indeed, “[t]he usual grounds for successful collateral attacks
upon convictions arise out of occurrences outside of the courtroom or of

events in the courtroom of which the defendant was aware and can recall

without the need of having his memory refreshed by reading a transcript.

He may well have a need of a transcript (to support his claim) but rarely,

if ever, . . . to become aware of the events or occurrences which constitute

a ground for collateral attack.” Id. (quotes omitted).

      For a movant to be entitled to transcripts at the public’s expense,

this Court must be able to conclude that his collateral proceeding is not

frivolous and that the transcript is needed to decide the issues presented.

28 U.S.C. § 753(f) (transcripts may be provided at public expense in § 2255

proceedings “if the trial judge . . . certifies that the suit . . . is not frivolous

and that the transcript is needed to decide the issue presented by the

suit”). 1 Based on Rose’s submission, the preparation and copying of the

transcripts at public expense is currently unwarranted under § 753(f).

MacCollom, 426 U.S. at 328. In the absence of a § 2255 motion, or even

suggestion of what the grounds for such a motion might be, Rose’s motion



1
   Rose requests the documents pursuant to the Criminal Justice Act, 18 U.S.C. §
3006A. Doc. 1322 at 1. That section, however, does not apply to collateral challenges.
Cf. 18 U.S.C. 3006A(c) (representation is guaranteed “at every stage of the proceedings
from [a defendant’s] initial appearance . . . through appeal”). Regardless, § 753 governs
payment for transcripts pursuant to both § 3006A and § 2255.
                                              2
is insufficient. Rose’s request is DENIED. See doc. 1322. Transcripts

and other documents are available from the Clerk of Court. The cost for

reproducing any record or paper is $.50 per page, such fee to be tendered

to the Clerk with any request for copies of court files directed to the Clerk

of Court. Judicial Conference Schedule of Fees at ¶ 4 (effective Dec. 1,

2016).2

      SO ORDERED, this 9th day
                             y of April,
                                   p , 2020.

                                        ______________________________
                                        __
                                         __________________________
                                        CHR     HER L. RAY
                                         HRISTOPHER
                                          RISTOPH
                                               PH
                                               PH
                                        UNITED STATESS MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




2
    Rose is also notified that he may access many of his Court records electronically by
creating a Public Access to Court Electronic Records (PACER) account. See
https://pacer.psc.uscourts.gov/pscof/registration.jsf, accessed April 7, 2020. There,
“[a]ccess to case information costs $0.10 per page. The cost to access a single document
is capped at $3.00, the equivalent of 30 pages. The cap does not apply to name searches,
reports that are not case-specific, or transcripts of federal court proceedings. By
Judicial Conference policy, if usage does not exceed $15 in a quarter, fees are waived.”
https://pcl.uscourts.gov/pcl/index.jsf, accessed April 7, 2020.
                                           3
